DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
 
Claims 39-43, 45, 47, 48 and 58 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 9-12, 14, 16, 19, 25, 57, 59 and 60 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Avramidis et al. (US 2011/0214796).
	In ¶ 29, Avramidis et al. teach a composition comprising the copolymer prepared from:
 	46 to 67 parts by weight Styrene, 
	32 to 50 parts by weight of butadiene, 
	0 to 15 parts by weight vinyl triethoxysilane, 
	0 to 3.9 parts by weight, 
	0 to 2.2 parts by weight itaconic acid, 
	0 to 2 parts by weight acrylamide, and 
	0.1 to 2.0 parts by weight tert-dodecyl mercaptan.
	While Avramidis et al. do not expressly recite that the composition with at least 1 part per hundred parts of chain transfer agent reduces the glass transition temperature (Tg) of the copolymer by at least 5°C as measured by differential scanning calorimetry (DSC) using the mid-point temperature method in ASTM 3418/82, compared to a copolymer polymerized using identical monomers without the tertiary chain transfer agent, Avramidis et al. actually teach the copolymer with at least 1 part, per hundred parts monomers, of the tertiary chain transfer agent.  Therefore, the copolymer of Avramidis et al., with at least 1 part per hundred parts monomers of the tertiary chain transfer agent, would possess the presently claimed properties.  The USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort, and in any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald  et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Avramidis et al. in view of Westerman (US 6,184,287).
	Avramidis et al., above, differ from the claimed invention in that they do not recite acrylamido methyl propane sulfonic acid as the acid monomer.  However, it is known in the art to use acrylamido methyl propane sulfonic acid monomer in preparing styrene/butadiene latexes.
	In the abstract and col. 4, lines 24-33, Westerman teach using 2-acrylamido-2-methylpropanesulfonic acid as a monomer in preparing latex copolymers of styrene and butadiene, in order to provide superior electrolyte and high temperature resistance to the polymeric latexes, in contrast to the other steric stabilizers typically used in emulsion polymerization.  
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to use acrylamido methyl propane sulfonic acid as the acid monomer in preparing the butadiene/styrene copolymer of Avramidis et al., motivated by a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 

It is noted that the prior art is not required to explicitly recite the language in the claims where a copolymer without their chain transfer agent would have certain properties.  What is being claimed is still the copolymer with the chain agent present, and that is what the prior art teaches, in the required amounts.  Thus, the requirements for rejection are met.

While applicant argues that the Avramidis reference is drawn to binder formulations which contain styrene-butadiene based copolymer and epoxysilane, the epoxysilane is not excluded from the presently claimed composition. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


KCE